Voobiiies, J.
(Merrick, O. J., declined sitting.) This is an application for a writ of mandamus to compel the district Judge to - grant to the relators an appeal from a judgment rendered by him in favor of Thomas P. Simpson against Mills & Cleveland.
In his answer accompanying the petition praying for the writ, the Judge has waived the usual notice, and consented that the matter shall be submitted instanter to the decision of this court.
The ground upon which he justifies his refusal to grant the appeal is, that the matter in dispute does not exceed the sum of $300.
It is in evidence that in 1855, the relators, Mills & Cleveland, obtained a judgment against Thomas Albritton, for the sum of $136, with eight per cent, per annum interest on $90 83 thereof from tho 1st of January, 1853, and on the residue from the 1st of January, 1854, until paid. A writ of fieri facias thereon, issued on the 18th of October, 1855, was executed by the seizure of a negro woman named Lrney, as the property of Albritton. Thomas P. Simpson enjoined the sale, on the ground that the property seized belonged to him and not to the defendant in execution. After the joinder of issue, judgment was Tendered in favor of Simpson, perpetuating the injunction. It is from the judgment thus rendered against them that the relators claim the right of appeal.
We think it is clear that the title to the slave Buey, and not the judgment in favor of the relators against Albritton, was the matter in dispute between the litigating parties in the injunction suit. As the evidence shows that the value of the slave exceeded the sum of $300, it is obvious that the relators were entitled to an appeal from tho judgment thus rendered against them. See 5 Ann. 31.
It is therefore ordered that a writ of mandamus issue as prayed for, directing the district Judge to grant an appeal to the relators from the judgment thus rendered against them in favor of said Simpson, on complying with the requirements of the law.